Case 1:20-cr-00104-RC Document12 Filed 07/07/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on May 7, 2019

UNITED STATES OF AMERICA
Vv.

JERRITT JEREMY PACE,

Defendant.

The Grand Jury charges that:

CRIMINAL NO.
MAGISTRATE NO. 20-MJ-110

VIOLATIONS:

18 U.S.C. § 844(d)

(Received an Explosive with the Intent to
Unlawfully Damage or Destroy a
Building)

18 U.S.C. § 844(e)

(Willfully Threatened to Destroy a
Building by Means of Fire or Explosive)
18 U.S.C. § 844(i)

(Willfully Attempted to Damage a
Building by Means of Fire or Explosive)

INDICTMENT Case: 1:20-cr-00104

Assigned To : Contreras, Rudolph
Assign. Date : 7/7/2020

COUNT ONE Description: INDICTMENT (B)

On or about May 29, 2020, in the District of Columbia, JERRITT JEREMY PACE,

received in interstate commerce, explosive materials, to wit: approximately one gallon of gasoline,

with knowledge and intent that the said explosive materials would be used to unlawfully damage

and destroy a building, and other real property.

(Receiving an Explosive in Interstate Commerce with the Intent to Unlawfully
Damage or Destroy a Building, in violation of Title 18, United States Code, Section

844(d))
Case 1:20-cr-00104-RC Document 12 Filed 07/07/20 Page 2 of 2

COUNT TWO

On or about May 29, 2020, in the District of Columbia, JERRITT JEREMY PACE,
through the use of an instrument of interstate or foreign commerce, to wit: the Internet, willfully
made a threat to unlawfully damage and destroy a building and other real or personal property, to
wit: the Metropolitan Police Department, Fourth District Station, by means of fire or an explosive,
in and affecting interstate or foreign commerce.

(Willfully Threatened to Damage or Destroy a Building by Means of Fire or Explosive

Using an Instrument of Interstate Commerce, in violation of Title 18, United States

Code, Section 844(e)}

COUNT THREE

On or about May 29, 2020, in the District of Columbia, JERRITT JEREMY PACE,
maliciously attempted to damage and destroy, by means of fire and explosive materials the
Metropolitan Police Department, Fourth District Station, located at 6001 Georgia Avenue,
Northwest, Washington, D.C., and associated real property, which is used in and affects interstate

commerce.

(Maliciously Attempted to Damage or Destroy a Building by Means of Fire or
Explosive, in violation of Title 18, United States Code, Section 844(i))

A TRUE BILL:

FOREPERSON.

wi Whol Ter Aon /
Attomey of the United States in

and for the District of Columbia.
